The action of the petitioners in joining in the motion of the respondents to dismiss the writ of prohibition, heretofore issued herein at their behest, is in effect a confession by them that such writ was erroneously and improvidently issued, a conclusion which this court, upon independent investigation, approves as correct in law. The application for the writ appears to have been based upon an improper and misleading statement of facts, which explains the error into which the court fell in awarding it.
The orders of the District Court made and entered in this cause by Hon. John I. Mullins, Judge, were clearly within the jurisdiction of the court to make and did not subject the court to prohibition, and until reversed or properly set aside are in full force and effect.
These proceedings and writ are therefore dismissed at the cost of petitioners.

En banc.

Mr. Justice Scott and Mr. Justice Allen not participating.